On a former day of this term the judgment herein was reversed and dismissed for want of a complaint as a predicate for the information. This defect in the transcript has been cured. The cause will be re-instated. *Page 486 
The conviction occurred under what is popularly known as the Tick Eradication Law. There are quite a number of questions suggested for reversal. In view of what was said in Ex parte Leslie, 223 S.W. Rep., 227; recently decided, it is deemed unnecessary to discuss the various questions at any length, and this case, therefore, will be disposed of under that decision. The Leslie case decides this law to be invalid for reasons stated in the opinion. On that decision this judgment will be reversed and the prosecution ordered dismissed.
Dismissed.